Citation Nr: 0603708	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  02-14 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for gunshot 
wound of the right knee, currently evaluated as 30 percent 
disabling.  

2.  Entitlement to an increased disability rating for post 
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.  

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).  

4.  Entitlement to an initial compensable rating for scars, 
gunshot wound of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to March 
1968.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the aforementioned 
disabilities.  

This case was previously before the Board and was remanded to 
the RO in April 2004.  


FINDINGS OF FACT

1.  The veteran failed, without good cause, to report for a 
VA orthopedic examination in June 2004, which was scheduled 
to evaluate his service-connected gunshot wound of the right 
knee and its effect on his employability and claim for TDIU.  

2.  The veteran failed, without good cause, to report for a 
VA psychiatric examination in June 2004, which was scheduled 
to evaluate his service-connected PTSD and its effect on his 
employability and claim for TDIU.  

3.  The service-connected gunshot wound scars of the right 
knee are nontender, nonadherent and result in no limitation 
of function.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to an increased disability 
rating for gunshot wound of the right knee is denied based on 
the veteran's failure to report for a scheduled VA 
examination.  38 C.F.R. § 3.655 (2005).

2.  The claim of entitlement to an increased disability 
rating for PTSD is denied based on the veteran's failure to 
report for a scheduled VA examination.  38 C.F.R. § 3.655 
(2005).

3.  The claim of entitlement to TDIU is denied based on the 
veteran's failure to report for a scheduled VA examination.  
38 C.F.R. § 3.655 (2005).

4.  The criteria for an initial compensable rating for 
gunshot wound scars of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2001); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to an increased disability rating for gunshot 
wound of the right knee and PTSD, and Entitlement to TDIU.

The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence.  See, in general, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified at 38 U.S.C.A. §§ 
5103, 5103A (West 2002)]; 38 C.F.R. § 3.159 (2005).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A (West 2002).  Regulations have been implemented in 
support of the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) 
[codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].

Regarding these claims, as will be discussed further below, 
VA attempted to provide assistance to the veteran, to include 
furnishing physical and psychiatric examinations.  Through no 
fault of VA, those efforts were unsuccessful.  Specifically, 
the RO, pursuant to instructions in the April 2004 Board 
remand, scheduled VA physical and psychiatric examination in 
June 2004 to determine the current severity of the veteran's 
service-connected gunshot wound of the right and PTSD and 
whether the disabilities precluded him from performing 
substantially gainful employment.  However, the veteran 
failed to appear without showing good cause. 

The United States Court of Appeals for Veterans Claims (the 
Court) has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
The Board concludes that in light of the veteran's failure to 
fully cooperate with the process all reasonable efforts were 
made by VA to obtain evidence necessary to substantiate the 
veteran's claims and that any further attempts to assist the 
veteran in developing his claims would result in needless 
delay, and is thus unwarranted.

In this case, the VA adjudicators determined that the record 
in this case is incomplete and attempted to supplement the 
record by obtaining additional medical evidence.  This 
supplementation of the record was required by the mandate 
contained in the statute and regulation.  See, in particular, 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The consequences of 
the veteran's refusal to report for the scheduled VA 
examinations will be discussed below.

Because the claims are being denied as a matter of law, the 
VCAA is inapplicable.  See Manning v. Principi, 16 Vet. App. 
534 (2002) [the VCAA has no effect on an appeal where the 
law, and not the underlying facts or development of the 
facts, is dispositive of the matter].

The Board additionally observes that VA in fact complied with 
the provisions of the VCAA as to notice as well as duty to 
assist.  See letters dated in March 2002 and May 2004 to the 
veteran which specifically informed him of his 
responsibilities and those of VA.  To the extent possible, VA 
also attempted to assist the veteran in the development of 
his claims.  VA's efforts were thwarted by lack of 
cooperation on the part of the veteran.

The Board further notes that the veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  The 
veteran, through his then-attorney, declined a personal 
hearing in October 2002.  His current representative has 
submitted written statements on his behalf.

Relevant law and regulations

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  See 38 
C.F.R. § 3.655 (2005); see also Engelke v. Gober, 10 Vet. 
App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 
311 (1992).

Analysis

For reasons which will be explained in detail below, the 
Board finds that the veteran's claims for entitlement to 
increased ratings for gunshot wound of the right knee and 
PTSD  and entitlement to TDIU must be denied under the 
provisions of 38 C.F.R. § 3.655 (2005).  It is clear that the 
veteran has willfully refused to report for VA examinations 
deemed necessary to evaluate these claims.

The record in this case reveals that, pursuant to an April 
2004 Board remand,  the RO scheduled VA examinations in June 
2004, in order to determine the current severity of the 
veteran's service-connected disabilities and their effect on 
his employability.  The veteran failed to report for those 
scheduled examinations.  He has not provided any adequate 
reason or good cause for his failure to report as described 
in 38 C.F.R. § 3.655.

It is plain from the record before the Board that the veteran 
has been advised of what was required of him to adjudicate 
these claims, but he has failed to comply.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991); Wood at 193.  The 
Board notes that in the May 2004 VCAA letter the RO advised 
the veteran that the nearest VA medical facility would notify 
him of the date, time and place of the examination.  He was 
also informed that if he failed to report, he risked a 
disallowance of his claims.  The September 2002 SOC also 
advised the veteran of the provisions of 38 C.F.R. § 3.655.  
There is no correspondence or report of contact from the 
veteran of record which would explain his failure to report 
for the examinations.  

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the Court 
pointed out that VA must show that a claimant lacked 
"adequate reason" [see 38 C.F.R. § 3.158(b)], or "good cause" 
[see 38 C.F.R. § 3.655] for failing to report for a scheduled 
examination.  In this case, as discussed above, neither the 
veteran nor his representative has provided an "adequate 
reason" or "good cause" for the veteran's failure to report 
to be examined when VA so requested.

The facts in this case are clear.  The veteran failed to 
report for VA examinations which were scheduled by the RO.  
No good cause or adequate reason has been demonstrated for 
his failure to appear or to be examined.  38 C.F.R. § 3.655 
provides that when an examination is scheduled in conjunction 
with a claim for increase or any original claim other than an 
original compensation claim, the claim shall be denied.  The 
claims for increased ratings for gunshot wound of the right 
knee and PTSD and for TDIU are therefore denied.  See 38 
C.F.R. § 3.655 (2005).

Additional matter

The Board is of course aware of due process concerns which 
may arise in connection with cases, such as these, in which a 
veteran's claims are being dismissed based on his failure to 
adhere to VA regulations rather than the Board considering 
evidentiary merits of the issue on appeal.  Cf. Swan v. 
Brown, 9 Vet. App. 450 (1996) and cases cited therein.  In 
this case, for the reasons stated below and in the VCAA 
section above, the Board believes that any due process 
concerns have been satisfied.

When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  With respect to these claims, the Board concludes 
that the veteran has not been prejudiced by the decision 
herein.  The veteran, through notice of the scheduled 
examinations provided by VA, was fully apprised of the 
consequences of his failure to report for scheduled VA 
examinations.  The veteran failed to comply.  His claims are 
denied.


Entitlement to an initial compensable rating for scars, 
gunshot
wound of the right knee.

The VCAA 

The Board has given consideration to the VCAA, Pub. L. No. 
106-475, 114 Stat.  2096 (2000) [codified as amended at 
38 U.S.C.A. § 5102, 5103, 5103A, 5107].  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2005).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the September 2002 Statement of the Case (SOC) 
and the September 2005 Supplemental Statement of the Case 
(SSOC) of the pertinent laws and regulations, of the need to 
submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.  

More significantly, a letter was sent to the veteran in May 
2004, with a copy to his representative, which was 
specifically intended to address the requirements of the 
VCAA.  The letter enumerated what the evidence must show in 
order to establish entitlement to the benefits sought.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See  38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In the May 
2004 VCAA letter notified the veteran that VA was responsible 
for getting "Relevant records held by any Federal Agency.  
This may include medical records from the military, from VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration."  
See the May 3, 2004 letter, page 5.  The RO also informed the 
veteran that VA will make reasonable efforts to get 
"Relevant records not held by any Federal Agency.  This may 
include medical records from State or local governments, 
private doctors and hospitals, or current or former 
employers."  Id.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In 
this regard, the letter advised the veteran to give the RO 
enough information about relevant records so the RO could 
request them from the agency or person who has them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  In this case, the May 2004 letter 
informed the veteran:  "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If the evidence is in your possession, please 
send it to us."  See the May 3, 2004 letter, page 2.  

The Board therefore finds that the May 2004 letter, the 
September 2002 SOC, and the September 2005 SSOC properly 
notified the veteran and his representative of the 
information and medical evidence, not previously provided to 
VA that is necessary to substantiate the claim, and properly 
indicated which information and evidence is to be provided by 
the veteran and which VA would attempt to obtain on his 
behalf.  

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of his claim by 
rating decision in June 2002.  See Pelegrini v. Principi, 
17 Vet. App 412 (2004) (Pelegrini I).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), 
withdrawing its decision in Pelegrini I, the Court clarified 
that in these type situations VA does not have to vitiate the 
initial decision and start the whole adjudicatory process 
anew, as if that initial decision was not made.  Rather, VA 
need only ensure the veteran receives or since has received 
VA content-complying notice such that he is not prejudiced.  
See, too, Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
indicating that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  In Mayfield, the timing-of-
notice error was found to be sufficiently remedied and cured 
by subsequent provision of notice by the RO, such that the 
appellant was provided with a meaningful opportunity to 
participate effectively in the processing of her claim by VA.  

In this particular case at hand, the RO readjudicated the 
veteran's claim and sent him an SSOC in September 2005, 
following the VCAA notice compliance action.  This SSOC 
considered his claim in light of the additional evidence that 
had been submitted or otherwise obtained since the initial 
rating decision in question.  He was provided every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to the VA notices.  His representative 
submitted a written brief in January 2006.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The evidence of record in this case consists of a VA 
examination in May 2002.  Pursuant to an April 2004 Board 
remand, the veteran was scheduled for a VA examination in 
June 2004 but he failed to report.  Because the veteran has 
appealed the evaluation assigned in connection with the 
original grant of service connection, the Board will rate the 
claim based on the evidence of record.  See 38 C.F.R. § 3.655 
(2005).

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings".  See Fenderson, 
12 Vet. App. at 126.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2005).  All reasonable doubt 
is resolved in the veteran's favor.  38 C.F.R. § 4.3 (2005).

Specific rating criteria

While this appeal was pending, regulatory changes amended the 
VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), 
including the rating criteria for evaluating skin 
disabilities.  See 67 Fed. Reg. 49596 (July 31, 2002) 
[effective August 30, 2002].  The veteran was provided notice 
of these changes in the September 2002 SOC, which reflects 
that the RO has evaluated the veteran's service-connected 
gunshot wound scars under both the old and new versions of 
the criteria.  

The old criteria provided that a superficial scar which is 
poorly nourished, with repeated ulceration, is rated 10 
percent.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2001).  A 
superficial scar that is tender and painful on objective 
demonstration also is rated 10 percent. 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2001).  Scars may also be rated based 
on any limitation of function of the part affected.  38 
C.F.R. § 4.118, Diagnostic Code 7805 (2001).

The new criteria provide that a superficial scar which is 
unstable is rated 10 percent. 38 C.F.R. § 4.118, Diagnostic 
Code 7803 (2005).  A superficial scar which is painful on 
examination is rated 10 percent. 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2005).  Scars may continue to also be 
rated based on any limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2005).

Governing regulation provides that a zero percent rating is 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2005).

Analysis

After reviewing the evidence, and for reasons expressed in 
greater detail immediately below, the Board believes that the 
current disability picture resulting from the veteran's 
gunshot wound scars of the right knee does not meet or 
approximate the requirements for a compensable rating under 
the old or new criteria.

As noted above, the veteran failed to report for VA 
examination scheduled in June 2004.  Evidence expected from 
this examination which might have been material to the 
outcome of this claim could not be considered.  As such, the 
only evidence of record upon which to evaluate the service-
connected scars is the May 2002 VA examination which revealed 
two nearly invisible 1 cm. lateral entrance wound scars on 
the right knee.  An exit wound scar measuring approximately 
18 cm. was linear though jagged and irregular.  The scar was 
approximately 1 cm. wide.  The scar was nontender, 
nonadherent, soft, without underlying tissue loss, limitation 
of function, ulceration or breakdown, inflammation, edema, 
keloid formation, or burn.  

The evidence does not show that the scars are poorly 
nourished, unstable, or had repeated ulceration, and there 
was no evidence of pain related to the scars.  In addition, 
there is no indication of any limitation of function as a 
result of the scars.  Hence, the Board finds that a 
compensable rating is not warranted for the service-connected 
gunshot wound scars of the right knee under Diagnostic Codes 
7803, 7804, or 7805, under either the new or old rating 
criteria.


The Board therefore concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
initial compensable rating for his service-connected gunshot 
wound scars of the right knee.  The benefit sought on appeal 
is accordingly denied.


ORDER

Entitlement to an increased disability rating for gunshot 
wound of the right knee is denied.  

Entitlement to an increased disability rating for PTSD is 
denied.  

Entitlement to TDIU is denied.  

Entitlement to an initial compensable rating for scars, 
gunshot wound of the right knee is denied.  



____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


